ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Strobe Data, Inc.                            )      ASBCA No. 60607
                                             )
Under Contract No. FA8224-l O-C-0028         )

APPEARANCE FOR THE APPELLANT:                       Stowell B. Holcomb, Esq.
                                                     Jackson Rosenfield LLP
                                                     Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                     Jeffrey P. Hildebrant, Esq.
                                                     Air Force Deputy Chief Trial Attorney
                                                    Phillip E. Reiman, Esq.
                                                    Lt Col Nathanial H. Sears, USAF
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

       The appeal has been withdrawn. Accordingly, it is dismissed from the Board's docket
with prejudice.

       Dated: 15 June 2017



                                                  JAMES R. SWEET
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60607, Appeal of Strobe Data, Inc.,
rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals